Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the 

The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of\ “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to”, "so as" or “operable to”.

The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 214E02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the 

This office action is in regards to application # 16/757,717 that was filed on 04/20/2020. Claims 1-86 are cancelled. Claims 87-106 are currently under examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92-99 and 100-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92-94, 97, and 100-101 seem to positively claim an “aircraft” structure, but independent claim 87 claims “an emergency landing apparatus”. The “aircraft” in claim 87 is claim din a functional terms. Appropriate correction required.
Dependent claims 95-99 and 102 are also rejected under the same rational due to their sole dependency from the rejected claims above.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 87, 90, 103, and 106 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nelson (US 1,019,271).
Regarding claim 87, Nelson discloses an emergency landing apparatus for an aircraft, the emergency landing apparatus comprising: a housing (14, Fig. 1) for ejection from the aircraft; and a parachute (see Fig. 2), arranged for deployment from the housing, comprising a canopy (see fig. below) and one or more inflatable airbags (see Fig. below) arranged to expand the canopy following deployment of the parachute from the housing (see Fig. below). 

    PNG
    media_image1.png
    817
    811
    media_image1.png
    Greyscale

Regarding claim 90, Nelson discloses an emergency landing apparatus for an aircraft wherein the one or more inflatable airbags (see fig. 2 above) are configured to be inflated using a compressed gas (8,Fig. 1;  col. 2, line 100-105) or a gas generation formulation.  

Regarding claim 103, Nelson discloses an aircraft comprising: an emergency landing apparatus for the aircraft (Fig. 1), the emergency landing apparatus comprising: a housing (14, Fig. 1) for ejection from the aircraft; and a parachute (see Fig. above), arranged for deployment from the housing, comprising a canopy (see Fig. above) and one or more inflatable airbags arranged to expand the canopy following deployment of the parachute from the housing (see Fig. above).  
Regarding claim 106, Nelson discloses an emergency landing apparatus for an aircraft (Fig. 1, See Fig. above), the emergency landing apparatus comprising: a housing (14, Fig. 2); and a parachute, arranged for deployment from the housing, comprising a canopy and one or more inflatable airbags (see Fig. above) arranged to expand the canopy following deployment of the parachute from the housing (see Fig. above).

Claim(s) 87-89, 91-95, 100, 103, 105, and 106 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vander Lind et al. (US 10,507,929).
Regarding claim 87, Vander Lind discloses an emergency landing apparatus for an aircraft, the emergency landing apparatus comprising: a housing (408/101/Fig. 1, Fig. 4) for ejection from the aircraft; and a parachute (see Fig. 4), arranged for deployment from the housing, comprising a canopy (see fig. 4) and one or more inflatable airbags (see Fig. 4, the parachute is an air bag) arranged to expand the canopy following deployment of the parachute from the housing (col.4, lines 25-46). 
Regarding claim 88, broadly interpreted and best understood, Vander Lind discloses an emergency landing apparatus for an aircraft, wherein the parachute is arranged, following ejection of the housing (408, Fig. 4) from the aircraft (400, Fig. 4), to move relative to the i.e. the deployment of parachute here is the same  as any tethered parachute as taught in Vander Lind in Fig. 4). 
Regarding claim 89, broadly interpreted and best understood, Vander Lind discloses an emergency landing apparatus for an aircraft, comprising: means for actively deploying the parachute, following ejection of the housing (408, Fig. 4) from the aircraft, by ejecting the parachute from the housing (col.4, lines 25-46). 
Regarding claim 91, broadly interpreted and best understood, Vander Lind discloses an emergency landing apparatus for an aircraft wherein following deployment of the parachute from the housing, the parachute remains tethered to the housing (via 406, 416, Fig. 4; col.4, lines 25-46).  .  
Regarding claim 92, broadly interpreted and best understood, Vander Lind discloses an emergency landing apparatus for an aircraft wherein following ejection of the housing (408) from the aircraft, the housing is tethered to the aircraft (Fig. 4; (col.4, lines 25-46).  
Regarding claim 93, broadly interpreted and best understood, Vander Lind discloses an emergency landing apparatus for an aircraft wherein the housing remains tethered to the aircraft following deployment of the parachute (via 606, Fig. 6).  
Regarding claim 94, Vander Lind discloses an emergency landing apparatus for an aircraft, the emergency landing apparatus comprising: a rocket motor (302, Fig. 3A) arranged to provide upwards thrust to control descent of the aircraft during emergency landing of the aircraft (Fig. 4, Fig. 6).  
Regarding claim 95, Vander Lind discloses an emergency landing apparatus for an aircraft, the emergency landing apparatus wherein the housing (101, fig. 1) comprises a first 102) for housing the parachute and a second compartment (104) for housing the rocket motor.  
Regarding claim 100, broadly interpreted and best understood, Vander Lind discloses an emergency landing apparatus for an aircraft comprising a launcher (101, Fig. 1) for launching the housing from the aircraft in an emergency (“System 101 may be used to deploy a parachute in the event aircraft 100 cannot be safely landed”, col. 2, line 38-45).
 Regarding claim 103, broadly interpreted and best understood, Vander Lind discloses an aircraft comprising: an emergency landing apparatus for the aircraft (Fig. 4), the emergency landing apparatus comprising: a housing (408, Fig. 4) for ejection from the aircraft; and a parachute (see Fig. 4), arranged for deployment from the housing, comprising a canopy (see Fig. 4) and one or more inflatable airbags (parachute is an airbag, fig. 4) arranged to expand the canopy following deployment of the parachute from the housing (col.4, lines 25-46). 
Regarding claim 105, broadly interpreted and best understood, Vander Lind discloses method, comprising: ejecting a housing (408, Fig. 4) comprising a parachute from an aircraft (400), the parachute comprising a canopy and one or more inflatable airbags (Fig. 4); deploying a parachute from the housing, following ejection of the housing from the aircraft (Fig. 4); and inflating one or more inflatable airbags (parachute is an airbag, fig. 4) to expand the canopy, following deployment of the parachute from the housing (Fig. 4 - Fig.6). 
Regarding claim 106, broadly interpreted and best understood, Vander Lind discloses an emergency landing apparatus for an aircraft (Fig. 4), the emergency landing apparatus comprising: a housing (408, Fig. 4); and a parachute, arranged for deployment from the see Fig. 4, parachute is an airbag, fig. 4)) arranged to expand the canopy following deployment of the parachute from the housing (col.4, lines 25-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 96 and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (US 10,507,929) in view of Homan et al. (US 2017/0233086).
Regarding Claim 96, Vander Lind lacks but Homan teaches an aircraft comprising: a rocket motor initiator (ignition assembly 126, via control box 50, para. [0104]) arranged to initiate the rocket motor.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rocket motor of Vander Lind with the  rocket motor initiator taught in Homan in order to control the activation/ignition of the rocket motor.
Regarding Claim 99, Vander Lind lacks but, Homan teaches an aircraft comprising: control circuitry (50, Para. [0104])for controlling the rocket motor initiator to initiate the rocket motor.  


Claim 101-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (US 10,507,929) in view of Ausman et al. (US 2009/0306836).
Regarding Claim 101, Vander Lind lacks but, Ausman teaches an aircraft sensor circuitry (401, Fig. 4) configured to sense an emergency by: (i) sensing a failure of the aircraft indicative of an emergency (401, Fig. 4), (ii) sensing damage to the aircraft indicative of an emergency, and/or (iii) receiving one or more inputs from a user, via user input circuitry of the sensor circuitry, indicating an emergency has occurred (403, Fig. 4).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aircraft emergency landing apparatus of Vander Lind with the emergency sensor circuitry as taught in Ausman in order to determine and control aircraft emergency conditions.
Regarding Claim 102, Vander Lind discloses a launcher (101, Fig. 1). Ausman teaches a sensor circuitry for sensing an emergency (via 401, Fig. 4). Ausman also teaches  a pilot performing response actions to mitigate a response action (Fig. 4), that can include preparing the launcher of Vander Lind for release. Vander Lind and Ausman in combination discloses the claimed invention except having a safe mode and an armed mode.  It would have been an obvious matter of design choice to have a safe and armed mode based on inputs from circuitry, since applicant has not disclosed that having the safe and armed modes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the armed mode before launch in Vander Lindt and it is considered to be a safe mode as well.

Claim 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (US 10,507,929) in view of Murphy (US 4,050,657).
Regarding Claim 104, Vander Lind   do not explicitly discloses, but Murphy teaches aircraft comprising: at least one power source (i.e. aircraft engine, Fig. 1) for powering the aircraft; and a power source (i.e. coil spring, 30) launcher (Fig. 3) for powering a launcher that is independent of the power source for powering the aircraft (Fig. 3, Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aircraft of Vander Lind with the launcher with independent power source as taught in Murphy in order to power or enable the launch during all engine failures and safety deployment of the parachutes independent of main aircraft power. 

Allowable Subject Matter
Claims 97-98 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642